        Case 3:19-cv-00127-LPR Document 24 Filed 12/16/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

DEON VERNON                                                              PLAINTIFF

VS.                            3:19-CV-00127-LPR

STEPHEN SIGMAN, et al.                                                DEFENDANT

                                       ORDER

      The settlement conference in this case is rescheduled for 10:00 a.m. on

Thursday, April 8, 2021, in the large courtroom in the United States District

Courthouse in Jonesboro, Arkansas. The attorneys’ confidential settlement letters,

providing all of the information requested in my December 1, 2020 letter, are due

by noon on Wednesday, March 31, 2021. All Defendants, and any other required

party having the authority to settle the case on behalf of Defendants, along with their

attorney(s), must be present in person for the settlement conference. Plaintiff and

his counsel must also be present, in person, for the settlement conference.

      All of the dates specified in United States District Judge Lee P. Rudofsky’s

Scheduling Order, including the June 7, 2021 trial date in Jonesboro, Arkansas,

remain unchanged. If this case does not settle on April 8, 2021, it will proceed to

trial before a jury on June 7, 2021.

       IT IS SO ORDERED this 16th day of December, 2020.

                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
